Citation Nr: 1739396	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  10-29 389	)	DATE
	)
	)
THE ISSUES

1.  Entitlement to an increased rating for service-connected right shoulder degenerative arthritis with impingement syndrome, rated 20 percent prior to February 18, 2016 and 30 percent from February 18, 2016.

2.  Entitlement to an initial evaluation in excess of 20 percent for radiculopathy of the right upper extremity. 

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to February 9, 2016, to include for the period from May 1, 2012 through February 8, 2016 with consideration of 38 C.F.R. § 1114(s).  


ORDER

Entitlement to an increased rating for service-connected right shoulder degenerative arthritis with impingement syndrome, rated 20 percent prior to February 18, 2016 and 30 percent from February 18, 2016, is denied.

Entitlement to an initial evaluation in excess of 20 percent for radiculopathy of the right upper extremity is denied.



FINDINGS OF FACT

1.  The most probative evidence of record reflects that, for the rating period on appeal prior to February 18, 2016, the Veteran's service-connected right shoulder degenerative arthritis with impingement syndrome was, at worst, manifested by motion of the dominant arm limited to the shoulder level.

2.  The most probative evidence of record reflects that, for the rating period on appeal from February 18, 2016, the Veteran's service-connected right shoulder degenerative arthritis with impingement syndrome was, at worst, manifested by motion of the dominant arm limited to midway between the side and shoulder level.

3.  The most probative evidence of record reflects that during the period on appeal the Veteran's right upper extremity radiculopathy was, at worst, manifested by mild incomplete paralysis of all radicular groups.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for service-connected right shoulder degenerative arthritis with impingement syndrome for the period on appeal prior to February 18, 2016 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2016).

2.  The criteria for a rating in excess of 30 percent for service-connected right shoulder degenerative arthritis with impingement syndrome for the period on appeal from February 18, 2016 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2016).

3.  The criteria for an initial rating in excess of 20 percent for right upper extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. § 4.124a, Diagnostic Code 8513 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had active military service from August 1979 to August 1983, from July 2004 to October 2005, and from April 2006 to November 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied an increased rating for service-connected right shoulder degenerative arthritis with impingement syndrome; and a June 2011 rating decision that granted service connection for radiculopathy of the right upper extremity and assigned a 20 percent rating.  A July 2015 rating decision denied entitlement to a TDIU prior to May 1, 2012 based on a finding that the issue was moot thereafter due to a combined evaluation of 100 percent effective May 1, 2012.

In November 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

While the issues of entitlement to increased ratings for service-connected degenerative disc disease of the cervical spine and gastroesophageal reflux disease were developed for appellate consideration, these matters were finally adjudicated by a June 2012 Board decision which was not appealed.  As such, the matters are no longer before the Board at this time.  The matters remaining on appeal which are the subject of this Board decision were previously before the Board in June 2012 and October 2015, when they were remanded for further development.  The matters now return to the Board for appellate consideration.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board notes that medical evidence has been received since the last supplemental statement of the case was issued to the Veteran.  However, that medical evidence is not relevant to the Veteran's disabilities on appeal.  All VA examinations and medical opinions provided are adequate, in the aggregate, for decision-making purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Consideration of the appropriateness of a staged rating, meaning assign different ratings at different times during the rating period to compensate the Veteran for times when the disability may have been more severe than at others, is required for increased rating claims, irrespective of whether it is an initial rating at issue or instead an established rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2008).  As such, the Board has considered whether different ratings for different periods of time, based on the facts found, are warranted throughout the appeal. 

Under 38 U.S.C.A. §7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept a veteran's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

1.  Entitlement to an increased rating for service-connected right shoulder degenerative arthritis with impaingement syndrome, rated 20 percent prior to February 18, 2016 and 30 percent from February 18, 2016.

The Veteran's service-connected right shoulder degenerative arthritis with impaingement syndrome is rated under Diagnostic Code (DC) 5201 for limitation of motion of the arm.  The Veteran's claim for increase was received by the Board on October 6, 2009.  Thus, the period on appeal is up to one year prior to October 6, 2009.

Diagnostic Code 5201 pertains to limitation of motion of the arm and provides that a 20 percent rating is appropriate when motion of the dominant arm is limited at shoulder level.  A 30 percent rating is assigned for limited motion midway between the side and shoulder level.  A 40 percent rating is assigned for limited motion to 25 degrees from the side.  38 C.F.R. § 4.71a , Diagnostic Code 5201 (2016).  The Veteran is right-handed.

Normal forward elevation of a shoulder (flexion) and normal abduction is to 180 degrees.  Normal internal and external rotation is to 90 degrees.  38 C.F.R. § 4.71, Plate 1 (2016).  In assessing the severity of limitation of shoulder motion, it is necessary to consider both forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Instead, as explained in Mitchell, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance; less or more movement than is normal, weakened movement, excess fatigability, and incoordination; and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Concerning the range of motion findings of the joint at issue, the Board notes that the VA examination reports do not include passive range of motion and do not specify range of motion with and without weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The fundamental issue for Correia is that VA examinations perform adequate joint testing for pain.  Generally, active range of motion testing produces more restrictive results than passive range of motion testing, in that passive range of motion testing requires the physician to force the joint through its motions.  There is also no indication that range of motion testing was performed other than on weight bearing.  Therefore, there is no prejudice to the Veteran in relying on the VA examinations that involved active range of motion testing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.

Analysis

For the period on appeal prior to February 28, 2016, the Veteran's disability most closely reflects limitation of motion at shoulder level.  The Veteran's VA treatment records, private treatment records, and SSA records do not show limitation of motion greater than at shoulder level.  The Veteran's spouse contends that the Veteran has excruciating pain in both shoulders.  The Veteran testified that he attended physical therapy in 2011 and that he cannot do things over his head.  At his 2011 hearing, the Veteran indicated that he could move his shoulder to shoulder level before pain started.  The Veteran then reported constant pain, worse with repetition.  VA treatment records show physical therapy and injections every few months for shoulder pain.

The record shows that the Veteran attended a VA examination in December 2009.  The Veteran showed diminished strength on testing in the right arm and complained of right shoulder pain.  The Veteran gave a history of a rotator cuff tear in 2006.  He reported daily pain that interfered with sleeping and overhead activity.  The examiner found abduction to 80 degrees and flexion to 90 degrees, with external rotation at 45 degrees, and normal internal rotation.  Imaging from 2009 showed degenerative changes in the shoulder.  

The Veteran had another VA examination in June 2015.  There, the Veteran is shown to have degenerative arthritis and right shoulder impingement syndrome.  Abduction was to 90 degrees, flexion to 110 degrees, and external and internal rotation were both to 70 degrees.  The examiner noted that the Veteran could not perform overhead activity well.  There was pain on motion.  There was no additional functional loss over time, but the examiner noted additional loss of 10 degrees in all motion due to flare-ups.  The Veteran had normal strength and no ankylosis.  

For the period on appeal from February 18, 2016, the Veteran had a VA examination on that day.  There, the examination showed flexion limited to 50 degrees, abduction to 30 degrees, external rotation to 10 degrees, and internal rotation to 15 degrees.  There was pain and the examiner noted functional loss of inability to do overhead lifting or reaching.  There was no additional loss after repetition and the examiner stated that pain, weakness, fatigability, and incoordination did not significantly limit the Veteran's functional ability over time.  Strength was normal and there were no noted flare-ups.  VA treatment records do not show limited motion to 25 degrees or less from the side.  

The Board affords great probative value to the medical records and physical examinations performed by the medical professionals in this case.  The examiners reviewed the record, applied medical expertise, and examined the Veteran in person.  Here, for the period prior to February 18, 2016, the Veteran himself stated that his range of motion of the right arm was limited to the shoulder level.  There is no evidence to show that the Veteran's right arm range of motion was restricted to a greater degree on examination.  Further, while there was functional loss from repetition and flare-ups, the estimated loss by the medical examiners did not warrant assignment of the next highest rating.  See DeLuca, 8 Vet. App. 202 (1995).  For the period on appeal from February 18, 2016, the record does not show that the Veteran arm range of motion was limited to 25 degrees from the side.  The VA examiner noted 30 degrees of abduction.  While the Veteran had significantly decreased rotation, as well as limitations in overhead lifting and reaching, those limitations do not rise to the next highest rating of 40 percent.  The Board has considered whether the factors in DeLuca would afford the Veteran a higher rating based on functional limitation, but the February 2016 VA examiner noted no additional functional loss on repetition or flare-ups.  Id.  Thus, the Veteran's right shoulder disability is appropriately rated for the periods on appeal, and the Veteran's claim for an increased rating is denied.

2.  Entitlement to an initial evaluation in excess of 20 percent for radiculopathy of the right upper extremity.

The Veteran's right upper extremity radiculopathy is rated under DC 8513.  The Veteran is service connected from March 22, 2011.  Thus, the period on appeal is from March 22, 2011.  Documents of record establish that the Veteran's right upper extremity is his dominant upper extremity.

DC 8513 provides that mild incomplete paralysis is rated 20 percent disabling on the major side; moderate incomplete paralysis is rated 40 percent disabling on the major side; severe incomplete paralysis is rated 70 percent disabling on the major side; and complete paralysis is rated 90 percent disabling on the major side.  

The words "mild," "moderate" and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The records shows that the Veteran was first diagnosed with cervical radiculopathy in March 2011.  VA examination in May 2011 showed decreased sensation in the entire right upper extremity.  The Veteran testified that he had numbness in the right side at his 2011 hearing.  He reported radiating pain and weakness.  A May 2012 VA examination revealed mild pain in the right upper extremity, with no numbness.  There was no loss of strength.  Reflexes and sensory exam was normal.  All nerve groups were noted as normal in the right upper extremity, with no paralysis.  The examiner noted functional impacts of being unable to lift or restrain.  A June 2015 VA examination showed moderate intermittent pain, numbness, and paresthesias in the right upper extremity.  There was decreased sensation in the right forearm.  There was mild incomplete paralysis of the ulnar nerve and circumflex nerve.  A March 2016 VA examination noted the Veteran's radiculopathy as mild on the right side.  There was involvement of the upper and middle radicular groups.  There was no weakness.  As the Veteran's impairment is most entirely sensory in nature, the severity is best characterized as mild.  While the Veteran has mild incomplete paralysis of the ulnar and circumflex nerves, the Veteran's condition is best reflected by the rating criteria of DC 8513, for mild incomplete paralysis of all radicular groups, which includes movements of the shoulder, elbow, arm, wrist, hand, and fingers.  The record does not show that the Veteran has paralysis or incomplete paralysis at a moderate level.  Thus, the Board finds that the severity of the Veteran's right upper extremity radiculopathy most closely resembles the criteria for a 20 percent rating under DC 8513.  Therefore, entitlement to an increased initial rating is denied.  

The Board has also considered an extraschedular evaluation under 38 C.F.R. § 3.321 (b)(1) for the issues on appeal.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Veteran has not asserted, and the evidence does not show, that his service-connected right shoulder disability and neuropathy are not adequately contemplated by the schedular rating criteria.  Therefore, discussion of whether an extraschedular rating must be considered is not necessary.  Doucette v. Shulkin, No. 15-2818, 2017 WL 877340 (Vet. App. March, 6, 2017).


REMAND

Unfortunately, the issue of entitlement to a TDIU prior to February 9, 2016, to include for the period from May 1, 2012 through February 8, 2016 with consideration of 38 C.F.R. § 1114(s) must be remanded to the AOJ before a decision may be made on the merits.

The Board acknowledges that the Veteran has a 100 percent combined rating from May 1, 2012, and entitlement to special monthly compensation under 38 U.S.C.A. § 1114(s) from June 14, 2010 to October 1, 2010 (due to cervical spine disability rated 100 percent and additional disability of PTSD independently ratable at 60 percent), and from February 9, 2016 (due to PTSD and back disabilities).  However, the issue of entitlement to a TDIU for the period on appeal prior to February 9, 2016, including prior to May 1, 2012, is not mooted inasmuch as there exists the potential for a finding that the record shows that the Veteran was entitled to a TDIU based solely on a single service-connected disability, and an earlier entitlement to special monthly compensation.  The question of whether the Veteran is entitled to a TDIU based on the combined effects of his service-connected disabilities is only relevant for the period on appeal prior to May 1, 2012.

The RO issued a July 2015 rating decision that only considered entitlement to individual unemployability prior to May 1, 2012.  July 2015 and March 2017 supplemental statements of the case only adjudicated the same period.  There has been no RO adjudication of whether any one of the Veteran's other service-connected disabilities, independent of his PTSD and back disabilities, including the disabilities at issue, rendered the Veteran unemployable during the period from May 1, 2012 to February 9, 2016, so as to warrant assignment of special monthly compensation pursuant to 38 U.S.C. § 1114(s).  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  Therefore, the Board finds that the RO did not substantially comply with the June 2012 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The RO should be afforded the opportunity to adjudicate entitlement to a TDIU to include for the period from May 1, 2012 through February 8, 2016 in the first instance, pursuant to Buie and with consideration of 38 C.F.R. § 1114 (s).  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue on appeal of entitlement to a TDIU for the period from May 1, 2012 through February 8, 2016 with consideration of 38 C.F.R. § 1114(s).  If the benefit sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	J. Baker, Associate Counsel

Copy mailed to: South Carolina Office of Veterans Affairs


Department of Veterans Affairs


